DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches incineration systems with suction pipes and nozzles (see at least JP2005188850 - as attached by applicant) however the prior art references fail to disclose the nature of the nozzles whether they are concentration nozzles (with a straight outlet), diffusion nozzles (with open funnel outlets) or a combination of both (in the case of the circulation nozzle unit) furthermore it would not be obvious to randomly assign the nozzles of the prior art to be concentration or diffusion nozzles based on the claims since this would be considered hindsight and since the different nozzle types and layers are critical to applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uchida (US PG Pub. No. 2005/0126453) - similar incinerator with air nozzles.
O’Connor (US Patent No. 4,976,208) - incinerator with nozzles (41).
JP200451647A - incinerator with air nozzles (70a).
Yang (US PG Pub. No. 2018/0202656) - incinerator with nozzles (16).
Ershag (US PG Pub. No. 2010/0031571) - pyrolysis reactor with nozzles (layers 35:1-35:n with nozzles 36).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762